Case 1:19-mj-03321-CBA Document 1 Filed 10/09/19 Page 1 of 2

mnie RED ______ ENTERED

 

mere SED RECEIVED
ABD:USAO#TBD .
. . ~ OCT 9 2019
IN THE UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF MARYLAND CLERKUS OlSTHICT COURT
DISTRICT OF MARYLAND
ay vePUly
UNITED STATES OF AMERICA : CRIMINAL NO. CBA-j 9-342,
Vv. : (Distributing Bait, 16 U.S.C. § 704(b)(2);
: Taking or attempting to take migratory
GEORGE W. REIGER, : birds, 16 U.S.C. § 703)
Defendant :
oOo.
INFORMATION
COUNT ONE

The United States Attorney for the District of Maryland charges that:

From on or about December 1, 2018 through on or about January 21, 2019, in the Eastern
District of Virginia, the defendant,

GEORGE W. REIGER,

did knowingly and unlawfully place or direct the placement of bait, namely milo seeds, on or
adjacent to an area, to wit a freshwater impoundment located near Locustville, Accomack
County which is within the operational control of the Commander, US Coast Guard Group
Eastern Shore, for the purpose of causing, inducing, and allowing any person to take and attempt

to take any migratory game bird by the aid of baiting on or over the baited area.

16 U.S.C. § 704(b)(2)

i
\u
Case 1:19-mj-03321-CBA Document1 Filed 10/09/19 Page 2 of 2

COUNT TWO

The United States Attorney for the District of Maryland further charges that:

From on or about December 1, 2018 through on or about January 21, 2019, in the Eastern
District of Virginia, the defendant,

| GEORGE W. REIGER,

did pursue, hunt, take, capture, kill,.dttempt to take, capture, or kill, possess, offer for sale, sell,
offer to barter, barter, offer to purchase, purchase, deliver for shipment, ship, export, import,
cause to be shipped, exported, or imported, deliver for transportation, transport or cause to be
transported, carry or cause to be carried, or receive for shipment, transportation, carriage, or
export, any migratory bird, any part, nest, or egg of any such bird, or any product, whether or not
manufactured, which consists, or is composed in whole or part, of any such bird or any part, nest,
or egg thereof, included in the terms of the conventions between the United States and Great
Britain for the protection of migratory birds concluded August 16, 1916, the United States and
the United Mexican States for the protection of migratory birds and game mammals concluded
February 7, 1936, the United States and the Government of Japan for the protection of migratory
birds and birds in danger of extinction, and their environment concluded March 4, 1972, and the
convention between the United States and the Union of Soviet Socialist Republics for the

conservation of migratory birds and their environments concluded November 19, 1976.

 

16 U.S.C. § 703
DATE ROBERT K. HUR

UNITED STATES ATTORNEY
